TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                               ON MOTION FOR REHEARING


                                      NO. 03-17-00416-CV



                                  In re Todd Warren Altschul


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               We withdraw our opinion of June 30, 2017, and substitute the following opinion in

its place. Relator’s motion for rehearing is denied.

               Relator Todd Warren Altschul filed a petition for writ of mandamus on June 22, 2017

directed to Travis County District Clerk Velva L. Price. On June 28, 2017, as our prior opinion was

processing, Altschul filed a supplement to his mandamus petition.1 The prior opinion dismissed

Altschul’s petition because we lack jurisdiction to issue mandamus against the district clerk.

Altschul’s supplemental petition added a request for a writ of mandamus directed to “the [unnamed]

district judge of Travis Co., Tx.” On rehearing, Altschul acknowledges that we may issue writs of

mandamus only against a district judge or county judge sitting in our district, or to enforce our

jurisdiction; thus, he re-focuses his request for mandamus relief to “a district judge in Travis Co.,


       1
          Relator’s motion for rehearing complains that his “Supplement to Petition for Writ of
Mandamus” was not considered before our opinion issued. The supplement was not immediately
posted because of the Texas Courts’ internal computer system outage on June 28, 2017. We
consider the supplement on rehearing.
Tx.” See Tex. Gov’t Code § 22.221; In re Simpson, 997 S.W.2d 939, 939 (Tex. App.—Waco 1999,

orig. proceeding); In re Strickhausen, 994 S.W.2d 936, 936 (Tex. App.—Houston [1st Dist.] 1999,

orig. proceeding); In re Coronado, 980 S.W.2d 691, 692-93 (Tex. App.—San Antonio 1998, orig.

proceeding).

               Because Altschul has failed to demonstrate his entitlement to mandamus relief, his

petition for writ of mandamus and its supplement are denied. See Tex. R. App. P. 52.3, 52.8(a).



                                     __________________________________________
                                     Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Field and Bourland

Denied on Rehearing

Filed: July 19, 2017




                                               2